Citation Nr: 1300973	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960 and from September 1965 to September 1967. 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 from the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2012 statement, the Veteran's representative stated that the Veteran's service-connected bilateral hearing loss has worsened since his last VA examination in December 2008.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's contentions of a worsened condition and the four year time lapse since the last VA examination, a new VA examination is necessary to assess the current severity of the Veteran's claim.  See 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected bilateral sensorineural hearing loss.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

In addition to puretone thresholds and speech recognition scores, the examiner is to provide an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning.  

The examiner must provide a complete rationale for any opinion given without resorting to speculation, resolving any conflicting medical opinions.

2.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time is to be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


